MORRISON, Judge,
This is an original application for a writ of habeas corpus brought by the relator Leon Ball seeking his release from the Texas Prison System.
The record shows that relator was on June 27th, 1941, sentenced by the district court of Hale County, Texas, to a term of five years in the Texas Prison System.
Thereafter, on the 29th of February, 1944, relator was sentenced by the criminal district court of Harris County to a term of not less than two nor more than five years in the Texas Prison System. When the sentence was passed in Harris County, after properly pronouncing sentence, the court added these words: “Leon Ball, cumulative with sentence in Hale County.”
Unless the Harris County sentence is held to be cumulative with the Hale County sentence relator has served his time.
The Harris County sentence as above set forth is indefinite and therefore insufficient to show cumulation with the Hale County sentence.
Relator is ordered discharged.